PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


EMORY ALVIN MICHAU, JR.,              
               Plaintiff-Appellant,
                v.
CHARLESTON COUNTY, SOUTH
CAROLINA; CHARLESTON COUNTY                     No. 04-7726
DETENTION CENTER; CHARLESTON
COUNTY PUBLIC DEFENDER’S OFFICE;
JULIE J. ARMSTRONG, Clerk of Court;
J. A. CANNON, Sheriff,
              Defendants-Appellees.
                                      
EMORY ALVIN MICHAU, JR.,              
               Plaintiff-Appellant,
                v.
                                                No. 04-7734
MICHAEL MOORE, Director, South
Carolina Department of Corrections,
               Defendant-Appellee.
                                      
          Appeals from the United States District Court
         for the District of South Carolina, at Greenville.
                Sol Blatt, Jr., Senior District Judge.
              (CA-04-704-6-08AK; CA-04-709-6-08)

                     Argued: December 2, 2005

                     Decided: January 18, 2006

    Before TRAXLER, KING, and DUNCAN, Circuit Judges.
2                   MICHAU v. CHARLESTON COUNTY
Affirmed by published opinion. Judge Traxler wrote the opinion, in
which Judge King and Judge Duncan joined.


                              COUNSEL

ARGUED: Joseph Michael Moore, MORRIS & MORRIS, Rich-
mond, Virginia, for Appellant. Stephanie Pendarvis McDonald,
SENN, MCDONALD & LEINBACH, L.L.C., Charleston, South Car-
olina, for Appellees. ON BRIEF: Sandra J. Senn, SENN, MCDON-
ALD & LEINBACH, L.L.C., Charleston, South Carolina, for
Appellees.


                               OPINION

TRAXLER, Circuit Judge:

   Emory Alvin Michau, currently detained in a state correctional
facility in South Carolina, filed two civil rights actions against various
defendants. After reviewing the complaints under the Prison Litiga-
tion Reform Act (the "PLRA") and the statutes governing in forma
pauperis ("IFP") filings, the district court dismissed the complaints
for failing to state a claim upon which relief could be granted. We
conclude that Michau is not subject to the requirements of the PLRA
and that the PLRA thus provides no basis for dismissal of the com-
plaints. Nonetheless, because the complaints were properly dismissed
under the IFP screening procedures, we affirm the decision of the dis-
trict court.

                                    I.

   Michau was imprisoned in South Carolina after being convicted of
contributing to the delinquency of a minor and participating in the
prostitution of a minor. As Michau was approaching the end of his
sentences for those charges, the South Carolina Attorney General
petitioned the trial court seeking a determination that there was proba-
ble cause to hold Michau under South Carolina’s Sexually Violent
Predator Act ("SVPA"). See S.C. Code Ann. § 44-48-70. The trial
                    MICHAU v. CHARLESTON COUNTY                       3
court found probable cause to conclude that Michau qualified as a
sexually violent predator, and the court ordered Michau detained
pending an evaluation to determine if he should be classified as a sex-
ually violent predator.

   While Michau was detained pending evaluation under the SVPA,
he filed two actions in federal district court naming various defen-
dants. The magistrate judge conducted a pre-answer review of the
complaints in accordance with the requirements of the PLRA and the
IFP statute. The magistrate recommended that the complaints be dis-
missed for failure to state a claim. The district court adopted the mag-
istrate’s recommendations and dismissed Michau’s complaints. This
appeal followed.

                                  II.

   The PLRA requires a district court to screen (before docketing, if
feasible) complaints filed by prisoners and requires the court to dis-
miss a complaint if it is "frivolous, malicious, or fails to state a
claim." See 28 U.S.C.A. § 1915A(b)(1) (West Supp. 2005). Michau
contends that because he is no longer serving a sentence for a criminal
conviction, he is not a "prisoner" for purposes of the PLRA. We
agree.

   The PLRA defines a "prisoner" as "any person incarcerated or
detained in any facility who is accused of, convicted of, sentenced for,
or adjudicated delinquent for, violations of criminal law or the terms
and conditions of parole, probation, pretrial release, or diversionary
program." 28 U.S.C.A. § 1915A(c); see also 28 U.S.C.A. § 1915(h)
(West Supp. 2005). Clearly, Michau would have qualified as a "pris-
oner" under the PLRA while he was serving the sentences on his
criminal convictions. However, Michau is presently being detained
under the SVPA, which creates a system of civil, not criminal, deten-
tion. See In re Matthews, 550 S.E.2d 311, 316 (S.C. 2001) (conclud-
ing that the SVPA is civil rather than criminal and that confinement
under the SVPA is non-punitive); see also Kansas v. Hendricks, 521
U.S. 346, 365-69 (1997) (concluding that Kansas’s Sexually Violent
Predators Act established civil rather than criminal detention scheme).
Because Michau’s detention under the SVPA is not the result of a vio-
lation of criminal law, or of the terms of parole, probation, or a pre-
4                   MICHAU v. CHARLESTON COUNTY
trial diversionary program, he does not meet the PLRA’s definition
of "prisoner." See Perkins v. Hedricks, 340 F.3d 582, 583 (8th Cir.
2003) (per curiam) (concluding that the PLRA does not apply to civil
detainees); Troville v. Venz, 303 F.3d 1256, 1260 (11th Cir. 2002)
(concluding that the PLRA does not apply to detainee civilly commit-
ted pending determination of sexually violent predator status); Page
v. Torrey, 201 F.3d 1136, 1139-40 (9th Cir. 2000) (concluding that
a person detained under state’s civil sexually violent predator act is
not a "prisoner" within meaning of PLRA). Accordingly, the PLRA
provides no basis for the dismissal of Michau’s complaints.

   That the PLRA is inapplicable, however, does not require us to
reverse the district court’s dismissal of Michau’s complaints. Under
28 U.S.C.A. § 1915(e), which governs IFP filings in addition to com-
plaints filed by prisoners, a district court must dismiss an action that
the court finds to be frivolous or malicious or that fails to state a
claim. See 28 U.S.C.A. § 1915(e)(2)(B). The district court relied on
§ 1915(e)(2)(B) in addition to the PLRA when dismissing Michau’s
complaints. After reviewing the claims asserted by Michau in his
complaints, we cannot say that the district court abused its discretion
by dismissing the complaints under § 1915(e)(2)(B). See Nasim v.
Warden, 64 F.3d 951, 954 (4th Cir. 1995) (en banc) (explaining that
a district court’s decision to dismiss a complaint under § 1915 is
reviewed for abuse of discretion).

   Michau’s complaints include two types of claims—claims seeking
damages based on issues related to his state convictions and claims
seeking damages for denial of access to a law library. Because there
is no indication that the convictions have been set aside, Michau’s
§ 1983 claims springing from the state convictions cannot proceed.
See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) ("[I]n order to
recover damages for allegedly unconstitutional conviction or impris-
onment, or for other harm caused by actions whose unlawfulness
would render a conviction or sentence invalid, a § 1983 plaintiff must
prove that the conviction or sentence has been reversed on direct
appeal, expunged by executive order, declared invalid by a state tribu-
nal authorized to make such determination, or called into question by
a federal court’s issuance of a writ of habeas corpus." (footnote omit-
ted)). Michau’s denial-of-access claims also fail, because his com-
plaints do not specifically explain how he was injured by any
                    MICHAU v. CHARLESTON COUNTY                       5
limitations on his access to the law library. See Lewis v. Casey, 518
U.S. 343, 351 (1996) (explaining that for plaintiff to state a claim for
denial of access to courts, it is not enough to show that the "prison’s
law library or legal assistance program is subpar in some theoretical
sense"; a plaintiff must demonstrate actual injury by "demonstrat[ing]
that the alleged shortcomings in the library or legal assistance pro-
gram hindered his efforts to pursue a legal claim"); Cochran v. Mor-
ris, 73 F.3d 1310, 1317 (4th Cir. 1996) (en banc) ("The district court
also properly dismissed Cochran’s claim that prison officials
infringed his right of access to the courts. In making such a claim, a
prisoner cannot rely on conclusory allegations. Specificity is neces-
sary so that prison officials are not required to file unnecessary
responses to speculative allegations." (citation omitted)).

   Because the district court did not abuse its discretion by dismissing
Michau’s complaints under 28 U.S.C.A. § 1915(e)(2)(B), the court’s
error in treating Michau as a prisoner within the meaning of the
PLRA is harmless. Accordingly, we hereby affirm the decision of the
district court.

                                                           AFFIRMED